Case: 1:15-cr-00113-SJD-MRM Doc #: 149 Filed: 09/17/20 Page: 1 of 1 PAGEID #: 962

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

United States of America,
Case No. 1:15er113
Plaintiff(s), 1:19¢r341

V. Judge Susan J. Dlott
MJ Michael R. Merz

Liston Watson,

Defendant(s).

 

ORDER ADOPTING REPORT AND RECOMMENDATION

 

 

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Michael R. Merz (Doc. 138), to whom this case was referred pursuant to U.S.C. §636(b),
and noting no objections were filed thereafter, and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS the Report and Recommendation.

Accordingly, it is hereby ORDERED that Defendant’s pro se “Motion for
Reconsideration to Amend the Judgment in Need to Prevent Manifest of Injustice” under Fed. R.
Civ. P. 59(e) (Doc. 137) is DENIED.

IT IS SO ORDERED.

ran. J. SG)

Judge Susan J. Dlott ci.
United States District C¥urt
